 Case 3:17-cv-01362 Document 1305 Filed 04/30/21 Page 1 of 3 PageID #: 44435




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.

        CT2 STIPULATION REGARDING CARDINAL HEALTH DOCUMENTS:
            CARDINAL HEALTH AND HUNTINGTON/CABELL COUNTY

       Defendant, Cardinal Health, Inc. (“Cardinal Health”) and Plaintiffs, City of Huntington

(City) and Cabell County Commission (County), stipulate as follows regarding the documents

referenced in Appendix A.

       1.      Cardinal Health stipulates that it will not object to the authenticity of these

documents pursuant to FRE 901 and 902 at trial.

       2.      Cardinal Health stipulates to presentation of these documents without the use of a

sponsoring witness at trial, while preserving all other evidentiary objections.

       3.      Cardinal Health reserves its right to object to the admissibility of all documents

identified in Appendix A, or to any witness’s testimony about them, including but not limited to

under Federal Rules of Evidence 401, 402, 403, 408, and hearsay.




                                                 1
 Case 3:17-cv-01362 Document 1305 Filed 04/30/21 Page 2 of 3 PageID #: 44436




Date: April 30, 2021                      Respectfully Submitted,

                                          Cardinal Health, Inc.

                                          /s/Steven R. Ruby
                                          Steven R. Ruby (WVSB #10752)
                                          Raymond S. Franks II (WVSB #6523)
                                          CAREY DOUGLAS KESSLER & RUBY
                                          PLLC
                                          707 Virginia St. E., Ste. 901
                                          Charleston, WV 25301
                                          Tel.: (304) 345-1234
                                          Fax: (304) 342-1105

                                          /s/ Enu Mainigi
                                          Enu Mainigi
                                          F. Lane Heard III
                                          Ashley W. Hardin
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street NW
                                          Washington, DC 20005-5901
                                          Tel.: (202) 434-5000
                                          Fax: (202) 434-5029
                                          emainigi@wc.com
                                          lheard@wc.com
                                          ahardin@wc.com

                                          Plaintiffs

                                          /s/ Paul T. Farrell, Jr.
                                          Paul T. Farrell, Jr. WVSB No. 7443
                                          FARRELL LAW
                                          P.O. Box 1180
                                          Huntington, WV 25714-1180

                                          /s/ Michael J. Fuller, Jr.___________
                                          Michael J. Fuller, Jr. WVSB No. 10150
                                          FARRELL & FULLER
                                          1311 Ponce De Leon, Suite 202
                                          San Juan, PR 00907
                                          T: 939-293-8244
                                          F: 939-293-8245
                                          mike@farrellfuller.com
                                          Counsel for City of Huntington




                                      2
Case 3:17-cv-01362 Document 1305 Filed 04/30/21 Page 3 of 3 PageID #: 44437




                                         /s/ Anne McGinness Kearse
                                         Anne McGinness Kearse WVSB No. 12547
                                         Joseph F. Rice
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com
                                         jrice@motleyrice.com
                                         Counsel for Cabell County Commission




                                     3
